IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAR()LINA
CHARLOTTE DIVISION

FEDERAL TRADE CoMMIssIoN,
Plaintiff,

v. ` CASE No. 3.;19-Cv-55

GLoBAL AssET FINANCIAL sERvICEs oRDER GRANTING RECEIVER’s

GRoUP, LLC, er al., MoTIoN FoR AUTHoRITY To

ABANDON PERSONAL PROPERTY
Defendants,

 

 

This matter came before the Court on the Receiver’s Reporl‘ of Appraisal of Personal
Property and Motz'on for Aul‘horily to Abandon the Same (the “Motion”) filed by A. Cotten
Wright, the Court-appointed receiver in this case (the “Receiver”) on l\/Iarch 15, 2019. (Doc. No.
5 0). lt appears that notice of the Motion Was proper, and no responses to the Motion Were filed.

The Receiver attached to the l\/Iotion an appraisal of the personal property (the “Personal
Property”) owned by Defendant Global Asset Financial Services Group, LLC (“GAFS”) that Was
located at the GAFS office space at 5700 EXecutive Center Drive in Charlotte, North Carolina
(the “Appraisal”). According to the Appraisal, the personal property has a fair market value of
$4,167.00, an orderly liquidation value of $2,778.00, and a forced liquidation value of $l ,875.l5.
ln situations such as those presented by this case, the forced liquidation value reflects the best
indication of What the sale of the Personal Property can be expected to bring. Given that an
auction sale of the Personal Property Would take approximately four Weeks to organize,
advertise, and complete, and the fact that additional monthly rent of $1,461.24 Would have to be
paid to facilitate an auction, the Receiver determined that the Personal Property has little to no

value to the Receivership estate. The Receiver has taken the precaution of removing the hard

 

 

drives from the computers included among the Personal Property so that they may be destroyed
to protect any confidential information of third parties.

The' Court, having reviewed the Motion and the record in this case, has determined that it
should be allowed.

IT IS, THEREFORE, ORDERED that the Motion is GRANTED, and the Receiver is
authorized to abandon the Personal Property; provided, however, that the hard drives from any
computers included in the Personal Property shall be destroyed to protect any confidential
information of third parties.

SO ORDERED.

Signed: April , 2019.

   

aham C. Mullen
United States District Judge

 

 

 

